[Cite as Washington v. Sheldon, Warden, 2019-Ohio-4108.]


                                      COURT OF APPEALS
                                   RICHLAND COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                           JUDGES:
JIMMIE L. WASHINGTON                               :       Hon. W. Scott Gwin, P.J.
                                                   :       Hon. William B. Hoffman, J.
                            PETITIONER             :       Hon. John W. Wise, J.
                                                   :
-vs-                                               :
                                                   :       Case No. 19CA62
ED SHELDON, WARDEN                                 :
                                                   :
                         RESPONDENT                :       OPINION




CHARACTER OF PROCEEDING:                               Writ of Habeas Corpus




JUDGMENT:                                              Dismissed


DATE OF JUDGMENT ENTRY:                                October 3, 2019

APPEARANCES:

For Petitioner                                         For Respondent

JIMMIE L. WASINGTON #A690-456                          DAVE YOST
Mansfield Correctional Institution                     Attorney General of Ohio
P.O. Box 788                                           BY: JERRI L. FOSNAUGHT
Mansfield, OH 44901                                    Assistant Attorney General
                                                       Criminal Justice Section
                                                       150 East Gay Street, 16th Floor
                                                       Columbus, OH 43215
[Cite as Washington v. Sheldon, Warden, 2019-Ohio-4108.]


Gwin, P.J.

        {¶1}    On July 2, 2019, Jimmie L. Washington filed a petition for Writ of Habeas

Corpus on the basis that the Summit County Common Pleas Court’s sentencing entry

dated August 31, 2016 failed to properly advise him of post-release control. Mr.

Washington also filed an Alternative Writ of Prohibition on August 22, 2019 setting forth

the same argument. However, Mr. Washington conceded in his Alternative Writ of

Prohibition that he was scheduled to be released from prison on August 26, 2019, and

that if the Court did not render a decision before his release date, both writs would be

moot.

        {¶2}    The Court reviewed the Ohio Department of Rehabilitation and Correction’s

website (https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A690456) and

confirmed that Mr. Washington was released from the Mansfield Correctional Institution

on August 26, 2019. Therefore, Mr. Washington’s Writ of Habeas Corpus and Alternative

Writ of Prohibition are dismissed as moot.
Richland County, Case No. 19CA62                                                          3


      {¶3}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).

By Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur